Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed September 21, 2021 is acknowledged.
-	Claim(s) 1, 3, 4, 8, 9, 13 is/are amended
-	Claim(s) 5, 17 are canceled
-	Claim(s) 1-4, 6-16, 18 is/are pending in the application.

This action is FINAL
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second preset time duration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for driving a display panel, comprising: detecting a frequency of a data output control signal when data is transmitted for the display panel, recording and storing the frequency as a first frequency; determining the data output control signal works in a preset working time; detecting a frequency of the data output control signal, recording and storing the frequency as a second frequency; and determining a frequency of a polarity control signal according to the first frequency and the second frequency, and generating the polarity control signal according to the determined frequency to drive the display panel; wherein the operation of “determining the data output control signal works in a preset working time”, comprises:  collecting the data output control signal and determining the data output control signal is low level; determining a duration of the low level reaches a second preset time duration; and determining that the output control signal works in the preset working time”.
The metes and bounds for which protection is sought are not clear.   Specifically it is not clear how to construe “whether the data output control signal “works
Paragraphs 0065-0068 “ [0065] In some exemplary embodiments, the operation of " judging whether the data output control signal TP1 works in a preset working time", includes: 
[0066] collecting the data output control signal TP1 and judging whether the data output control signal TP1 is low level; 
[0067] judging whether the duration of the low level reaches a second preset time duration when the data output control signal is low level; and 
[0068] determining that the output control signal works in the preset working time when the duration of the low level reaches the second preset time duration. In the exemplary embodiment, the present working time is an idle time of the liquid crystal display. “
However, Examiner is unable to discern any further explanation of what would correspond to “whether the data output control signal TP1 works” in order to determine the metes and bounds for which protection is sought.  Specifically, if the TP1 signal is applied at a continued high level would the signal be judged to “work”? If the TP1 signal is applied at an alternating level, would the signal be judged to “work”?  If the TP1 signal is replaced or removed, would it be judged to not “work”?  What conditions would cause the TP1 signal to be replaced or removed?  How is it determined that the TP1 signal has been removed or replaced?  Further, it is not clear from Applicant’s disclosure what corresponds to a second preset time duration which is mentioned in the disclosure but does not appear to be illustrated in the drawings so as to aid in understanding the scope of the invention.  Further, it is not clear whether the second frequency (F2) is intended to be a control signal embedded in a V-blank interval or if F2 (second frequency) will always be zero (see Applicant’s published application paragraphs 0013-0017, 0057-0068 and figure 1, element S500, figure 3, element T1 where T1 is illustrated as always 
Independent claims 8 and 13 recite similar claim limitations as claim 1, and thus are rejected under similar rational as claim 1 detail above.  Dependent claims inherit the deficiencies of the respective parent claim.
Appropriate clarification is required for a thorough search and comparison with the prior arts. As such claims 1-18 will not be further considered with respect to the prior arts because it is not possible to guess Applicant’s intended claim language/features (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).).
Claim 2 recites “wherein after the operation of "detecting a frequency of the data output control signal when the data output control signal works in the preset working time, recording and storing the frequency as a second frequency", the method further comprises: judging whether the second frequency is equal to zero in a first preset time duration.”  However, the operation of "detecting a frequency of the data output control signal when the data output control signal works in the preset working time, recording and storing the frequency as a second frequency" lacks antecedent basis in view of Applicant’s amendments to claim 1.

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s assertion that it is obvious that T1 in figure 3 refers to the “second preset time duration”, Examiner respectfully disagrees.  Specifically paragraphs 0056-0057 appear to indicate “preset working time” corresponds to V-blank which is illustrated to occur in a middle portion of presumably a current frame illustrated between “previous frame” and “next frame”. T1 is illustrated at a beginning portion of presumably a current frame with a latter portion of T1 overlapping with a portion of “preset working time” in figure 3.  Therefore, as best understood by Examiner, it is far from obvious that T1 refers to “second preset time duration”.

    PNG
    media_image1.png
    525
    912
    media_image1.png
    Greyscale

“[0056]   During normal data transmission, the frequency of the data output control signal TP1 is detected and recorded as F1. When working in the preset working time (V-blank), the data output control signal TP1 is always low level, at this time, it is started to detect the time at which the data output control signal TP1 is low level. 


The objection to the drawings is maintained.
Regarding Applicant’s assertion that incorporation of original claim 5 so that it is clear that when it is determined that a duration of the data output control signal TP1 being low level reaches a second preset time duration, it is determined that the output control signal works in the preset working time, Examiner respectfully disagrees.
Specifically, the amended claim language incorporating original claim 5 does not clarify the metes and bounds of what would correspond to “whether the data output control signal TP1 works”  
Applicant asserts “The steps are implemented with a single result, so for amended claim 1, there’s no need to consider about what if the TP1 signal is applied at a continued high level would the signal be judged to “work”; if the TP1 signal is applied at an alternating level, would the signal be judged to “work”; or if the TP1 signal is replaced or removed, would it be judged to not “work”.”  Examiner respectfully disagrees.
The claim language recites “determining that the output control signal works in the preset working time”.  However “wherein the operation of "determining the data output control signal works in a preset working time", comprises: collecting the data output control signal and determining the data output control signal is low level; determining a duration of the low level reaches a second preset time duration; and determining that the output control signal works in the preset working time.”, further obfuscates how to construe “works” because the features recited 
Examiner invites applicant to call and schedule an interview prior to responding to this office action if there are issues in the above rejection which are not clear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al, U.S. Patent Publication No. 2003/0128177 (driving method of liquid crystal paragraph 0078 where polarity signal is generated in accordance with horizontal and vertical synchronization signals), Kim et all, U.S. Patent Publication No. 2004/0239602 (driving liquid crystal paragraph 0018 where polarity inversion signal is generated according to horizontal and vertical synchronization signals), Hada et al, U.S. Patent Publication No. 2005/0212744 (paragraphs 0099-0107 and figure 8).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Dorothy Harris/Primary Examiner, Art Unit 2625